Citation Nr: 9909801	
Decision Date: 04/08/99    Archive Date: 04/22/99

DOCKET NO.  98-00 445	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia



THE ISSUE

Entitlement to service connection for a back disorder.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel



INTRODUCTION

The veteran had active service from May 1975 to May 1978.  
This appeal arises from an October 1996 rating action in 
which the RO denied service connection for a back disorder.


FINDING OF FACT

The veteran has not submitted evidence sufficient to justify 
a belief by a fair and impartial individual that his claim 
for service connection for a back disorder is plausible.


CONCLUSION OF LAW

The veteran has not submitted evidence of a well-grounded 
claim with respect to the issue of service connection for a 
back disorder.  38 U.S.C.A. §  5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The claim for service connection for a back disorder was 
received in May 1996.  Thereafter, the RO determined that the 
original claims folder had been lost.  After a search for the 
original claims folder had negative results, a rebuilt claims 
folder was created.

In the veteran's formal claim for service connection for a 
back disorder, he reported being treated for such disorder in 
service, in 1976 and/or 1977.  He also requested that the RO 
obtain outpatient treatment records from the Beckley, West 
Virginia VA Medical Center (VAMC) in 1978 and/or 1979, which 
would show treatment for a back disorder.

In July 1996, the RO requested that the National Personnel 
Records Center (NPRC) forward available service medical 
records for the veteran to it for review.  The NPRC forwarded 
the original service enlistment and discharge examinations to 
the RO.  They were both negative as to the existence of a 
back disorder.  (The Board has considered the probability 
that a complete set of service medical records was in the 
original claims folder, which was lost).

In July 1996, the RO also requested any additional evidence 
from the veteran that he might have, including copies of 
service medical records and any post service medical records 
showing treatment for a back disorder.  The veteran did not 
respond to the July 30, 1996 letter.

In August 1996 the VAMC in Beckley, West Virginia reported 
that there were no medical records pertaining to treatment of 
the veteran for the period January 1, 1978 through December 
31, 1979 at that facility.

In March 1998, the RO sent the veteran a letter requesting 
nine different categories of evidence, in addition to service 
medical records, which he could and should submit in support 
of his claim, considering the problems explained above.  
There was no response from the veteran to the March 1998 
letter. 

II.  Analysis

The threshold question to be answered in this case is whether 
the veteran has presented evidence of a well-grounded claim, 
that is, a claim which is plausible.  If he has not presented 
a well-grounded claim, his appeal must fail, and there is no 
duty to assist him further in the development of his claim 
because such development would be futile.  38 U.S.C.A. §  
5107(a); Murphy v. Derwinski, 
1 Vet.App. 78 (1990).  As will be explained below, the Board 
finds that his claim is not well-grounded.

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991). 

The U. S. Court of Veterans Appeals (Court) has held that 
evidentiary assertions on or accompanying a claim for VA 
benefits must be accepted as true for the purpose of 
determining that the claim is well-grounded.  Exceptions to 
this rule occur when the evidentiary assertion  is inherently 
incredible or when the fact asserted is beyond the competence 
of the person making the assertion.  Espiritu v. Derwinski, 
2 Vet.App. 492; Tirpak v. Derwinski, 2 Vet. App. 609 (1992); 
King v. Brown, 5 Vet. App. 19  (1993).  Where the 
determinative issue involves medical causation, competent 
medical evidence to show the claim is plausible is required 
for a claimant to establish a well-grounded claim.  Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  In order for a claim to be 
well-grounded, there must be competent evidence of current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease 
or injury in service (lay or medical evidence), and of a 
nexus between the inservice injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet.App. 
498 (1995).

In this case, we have no current medical evidence of the 
existence of a back disorder.  The first Caluza requirement 
is not met.  The veteran is competent to state that he was 
treated for a back disorder in service.  The second Caluza  
requirement is met.  There is no medical opinion of record 
linking a current back disorder to the back disorder the 
veteran reported being treated for in service.  The third 
Caluza requirement is not met.  Further, the Board is not 
aware of any additional existing evidence which it could 
order be obtained to support the veteran's claim, in the 
absence of responses to the July 1996 and March 1998 RO 
letters.  As such, the Board finds that the veteran's claim 
for service connection for a back disorder is not well 
grounded, and that the appeal must be denied. 


ORDER

Evidence of a well-grounded claim not having been submitted 
with respect to the issue of service connection for a back 
disorder, the appeal is denied.




		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 

